NUMBER 13-05-593-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TROPICS HOTEL, LTD.,                                                     APPELLANT,

                                           v.

MSCI 1998-CFI McALLEN LODGING LIMITED
PARTNERSHIP,                                                               APPELLEE.


                   On Appeal from the 370th District Court
                         of Hidalgo County, Texas.



                         MEMORANDUM OPINION

                Before Justices Yañez, Rodriguez, and Vela
                    Memorandum Opinion Per Curiam

      This appeal was abated by this Court on December 29, 2005, due to the bankruptcy

of one of the parties on appeal. See 11 U.S.C. § 362; see generally TEX . R. APP. P. 8. On

February 21, 2007, the Court notified the parties that the appeal would be reinstated upon
the filing of a proper motion to reinstate. The parties failed to file a motion to reinstate.

       On April 17, 2008, this Court ordered the parties to file an advisory within fourteen

days regarding the status of the appeal and, if applicable, a motion to reinstate the appeal

or a motion to dismiss the appeal. The Court notified the parties that failure to respond to

this order would result in reinstatement and dismissal of the appeal for want of prosecution.

See TEX . R. APP. P. 42.3(b), (c). The parties failed to respond to this directive. On May

12, 2008, the Court reinstated the appeal.

       The Court, having fully examined and considered the documents on file and the

parties’ failure to respond to this Court’s notices and directives, is of the opinion that the

appeal should be dismissed for want of prosecution. See TEX . R. APP. P. 42.3(b),(c).

Accordingly, the appeal is DISMISSED for want of prosecution. See id.



                                                          PER CURIAM




Memorandum Opinion delivered and filed this
the 5th day of June, 2008.




                                              2